DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 18 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From the "List of reference signs" on page 15, reference number 20 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 3 is series of empty boxes without any description of the method steps.  The description .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Specification
The disclosure is objected to because of the following informalities: At the end of P[0058], there should be a description of the operation after step 100 if the occupant is not sleeping (awake).  The examiner assumes the language should be, "If the occupant is not sleeping, the method returns to step 100 to continue performing the check.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: P[0064] states that the method is repeated by returning to method operation at 100 or method operation at 101, but Figure 3 does not have a return to step 101.  The examiner assumes the return is only to step 100.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 9, 11 thru 13, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a driving strategy” in line 7, while earlier in the claim (line 1) “a driving strategy” is also recited.  It is unclear if this is the same driving strategy, or a new driving strategy.  The examiner assumes it is the same driving strategy for continued examination.
Claim 2 recites the limitation "the sleeping occupant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes this is “the occupant in the sleeping condition” for continued examination.
Claim 4 recites “a sleep phase” in line 2, while earlier in claim 1 (line 5) “a sleep phase” is also recited.  It is unclear if this is the same sleep phase, or a new sleep phase.  The examiner assumes it is a new sleep phase for continued examination, and should be “a shallow sleep phase” (based on the further claim language “a deep sleep phase”).
Claim 6 recites the limitation "the sleeping occupant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes this is “the occupant in the sleeping condition” for continued examination.
Claim 6 recites “a determined sleep phase” in line 2, while earlier in claim 1 (line 7) “the determined sleep phase” is also recited.  It is unclear if this is the same determined sleep phase, or a new determined sleep phase.  The examiner assumes it is the same determined sleep phase for continued examination.
Claim 7 recites “a sleeping occupant” in line 1, while earlier in claim 6 (line 2) “the sleeping occupant” is also recited.  It is unclear if this is the same sleeping occupant, or a new sleeping occupant.  The examiner assumes it is the same sleeping occupant for continued examination.
Claim 9 recites “an occupant” in line 1, while earlier in claim 1 (line 3) “an occupant” is also recited.  It is unclear if this is the same occupant, or a new occupant.  The examiner assumes it is the same occupant for continued examination.
Claim 11 recites the limitation "the sleeping occupant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes this is “the occupant in the sleeping condition” for continued examination.
Claim 13 recites “a sleep phase” in line 2, while earlier in claim 10 (line 4) “a sleep phase” is also recited.  It is unclear if this is the same sleep phase, or a new sleep phase.  The examiner assumes it is a new sleep phase for continued examination, and should be “a shallow sleep phase” (based on the further claim language “a deep sleep phase”).
Claim 15 recites the limitation "the sleeping occupant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes this is “the occupant in the sleeping condition” for continued examination.
Claim 15 recites “a determined sleep phase” in line 2, while earlier in claim 10 (line 6) “the determined sleep phase” is also recited.  It is unclear if this is the same determined sleep phase, or a new determined sleep phase.  The examiner assumes it is the same determined sleep phase for continued examination.
Claim 16 recites “a sleeping occupant” in line 1, while earlier in claim 15 (line 2) “the sleeping occupant” is also recited.  It is unclear if this is the same sleeping occupant, or a new sleeping occupant.  The examiner assumes it is the same sleeping occupant for continued examination.
Claim 18 recites “an occupant” in line 1, while earlier in claim 10 (line 3) “an occupant” is also recited.  It is unclear if this is the same occupant, or a new occupant.  The examiner assumes it is the same occupant for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 thru 4, 6 thru 8, 10 thru 13 and 15 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al Patent Application Publication Number 2018/0319279 A1 in view of Wirtz Patent Application Publication Number 2020/0331501 A1.
Regarding claims 1 and 10 Ikeda et al teach the claimed apparatus for adapting a driving strategy of a transportation vehicle, an on-vehicle apparatus 1 (Figures 1, 4, 5 and 7) to change the vehicle travel route based on passenger sleeping (P[0085] and P[0115]), and the claimed method for adapting a driving strategy of a transportation vehicle, the methods of Figures 6 and 8 to change the vehicle travel route based on passenger sleeping (P[0085] and P[0115]), comprising:
the claimed sensor system for capturing an occupant condition of an occupant and adapting based on the occupant condition, “The control unit 13 first obtains passenger information from the passenger state determining unit 12 (step ST100).” (P[0105], P[0129], Figures 6 and 8), “the control unit 13 analyzes the passenger information to determine whether the passenger is sleeping (step ST101)” (P[0106], P[0130], Figures 6 and 8), “the on-vehicle apparatus 1 is connected to a sensor 32 through the sensor interface 104” P[0030], “the biological information obtaining unit 11 obtains sensor data from the sensor 32 through the sensor interface 104 of FIG. 4. The sensor 32 measures passenger's body temperature or/and measures passenger's respiratory rate. As the sensor 32 that measures body temperature, an infrared camera is considered to be used. In addition, as the sensor 32 that measures body temperature, a temperature sensor attached to a seat is considered to be used. In addition, as the 
the claimed control device for adapting the driving strategy, “The passenger state determining unit 12 transmits a determination result as passenger information to the control unit 13.” P[0052], “The route information holding unit 14 transmits the route information to the control unit 13 in response to a request from the control unit 13.” P[0055], “The control unit 13 obtains the passenger information from the passenger state determining unit 12. Then, when the passenger information gives notice that the passenger is sleeping, the control unit 13 transmits operation information to the device driving unit 15.” P[0056], and “If it is determined that the passenger is sleeping, the 
the claimed sensor system determining a sleeping condition of the occupant, “the passenger state determining unit 12 determines whether the passenger's body temperature has increased by a threshold value or more (e.g., 1° C. or more), using the sensor data obtained by the measurement of body temperature by the sensor 32. When the passenger's body temperature has increased by the threshold value or more, the passenger state determining unit 12 determines that the passenger is sleeping.” P[0049], and “the passenger state determining unit 12 determines whether the average value of passenger's respiratory rate is reduced continuously for a certain period by a threshold value or more, using the sensor data obtained by the measurement of respiratory rate by the sensor 32. Then, when the average value of passenger's respiratory rate is reduced by the threshold value or more, the passenger state determining unit 12 determines that the passenger is sleeping.” P[0050], and
the claimed control device adapting the driving strategy based on the sleep condition, “If it is determined that the passenger is sleeping, the control unit 13 generates a route change instruction (step ST200). For example, the control unit 13 generates a route change instruction instructing to search for a new travel route with more traffic lights than the current travel route.” (P[0107] and Figure 6), “the control unit 13 transmits the route change instruction to the route searching unit 16 (step ST201)” P[0108], “the control unit 13 obtains the route information indicating the new travel route obtained by the re-search by the route searching unit 16, from the route information 
Ikeda et al do not explicitly teach the claimed vehicle is at least in a semi-automated state, and the claimed determining of a sleep phase. Autonomous vehicles are common and well known in the art, and the detection of sleep condition and generation of route instructions of Ikeda et al would be applied to an autonomous vehicle by a person of ordinary skill in the art.  
Wirtz teaches the claimed vehicle is at least in a semi-automated state, the transportation device may be automatically guided based on a sleep phase of the occupant P[0023].  Wirtz further teaches the claimed determining of a sleep phase, “determining a sleep phase of a first occupant of the transportation device using sensors” (abstract), and the claimed adapting the driving strategy based on the determined sleep phase, “After the (probable) sleep phase category has been determined, an electric motor 12 can be actuated via a data output 11 in order to adjust the longitudinal acceleration and the transverse acceleration of the sleeping car 10 to the current sleep phase.” P[0031], and “In a first step, a sleep phase of a first occupant of the transportation device is determined using sensors. In step 200, corresponding determinations are also made for a second occupant and if necessary further occupants of the ego transportation device. In step 300, information regarding the roadway data 
The driving adjustments based on the sleep phase of Wirtz would be applied as the route changes based on the sleep condition of Ikeda et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the on-vehicle apparatus and method for changing the vehicle travel route based on passenger sleeping of Ikeda et al with the automated driving based on sleep phase of Wirtz in order to provide the user with well-rested trip that is on time and avoids costly and time-consuming hotel stays (Wirtz P[0033]).
Regarding claims 2 and 11 Ikeda et al do not teach the claimed sensitivity value for the occupant in the sleeping condition in respect of external environmental influences is estimated/stipulated based on the determined sleep phase, and the claimed driving strategy is adapted based on the estimated/stipulated sensitivity value.  
Regarding claims 3 and 12 Ikeda et al do not teach the claimed driving strategy is adapted based on an assessed/expectable loudness on a journey route implemented 
Regarding claims 4 and 13 Ikeda et al do not teach the claimed driving strategy is adapted by decreasing acceleration in response to a shallow sleep phase, and increasing accelerations in response to a deep sleep phase.  Wirtz teaches “The acceleration of the transportation device may be (automatically) adjusted. The acceleration may be or comprise a longitudinal and/or transverse and/or vertical acceleration. In addition, chassis and/or damper settings may ensure that the accelerations of the passenger compartment or the sleeping accommodation and therefore of the occupants are kept low in particular when a light sleep is recognized. 
Regarding claims 6 and 15 Ikeda et al do not teach the claimed future sleep phase or waking time or waking time window for the occupant in the sleep condition is estimated based the determined sleep phase or a time characteristic of the determined sleep phases.  Wirtz teaches the claimed waking time or waking time window for the occupant in the sleep condition is estimated, “The destination may be entered in a conventional manner (text input, speech input or similar) and provided with a waking time (e.g. 15 minutes before arrival, 5 km before arrival or similar) as needed.” P[0027], and the claimed estimated based the determined sleep phase, “In step 500, a predefined arrival time is evaluated as a desired arrival time of the user of the 
Regarding claims 7 and 16 Ikeda et al do not teach the claimed occupant in the sleeping condition is woken on the estimated waking time or waking time window.  Wirtz teaches “the occupant sleeps for the entire journey and is woken again shortly before arrival” P[0027] and “The destination may be entered in a conventional manner (text input, speech input or similar) and provided with a waking time (e.g. 15 minutes before arrival, 5 km before arrival or similar) as needed.” P[0027].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the on-vehicle apparatus and method for changing the vehicle travel route based on passenger sleeping of Ikeda et al with the automated driving based on sleep phase for estimating a waking time to awaken the occupant of Wirtz in 
Regarding claims 8 and 17 Ikeda et al do not teach the claimed infrastructure property is selected based on the determined sleep phase, and the claimed journey route is chosen/adapted based on the infrastructure property.  Wirtz teaches the claimed infrastructure property is selected based on the determined sleep phase, “The passenger vehicle 20 that is driving ahead drives over an uneven roadway, whereby tremors or vibrations or changes in acceleration occur which, depending on the sleep phase of an occupant sleeping in the sleeping car 10, must be perceived as disruptive or endangering to the sleep.” P[0032], the uneven roadway equates to the claimed infrastructure property, and the claimed journey route is chosen/adapted based on the infrastructure property, “In order to avoid the negative influences on the sleep of the occupant, a recalculation of the route in response to the insight determined by the passenger vehicle 20 can be carried out to bypass the uneven stretch of road driven by the passenger vehicle 20 and/or an adjustment of the chassis as well as the travel speed can be carried out in order to alleviate the disadvantageous effect on the sleep of the users or to completely bypass it.” P[0032].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the on-vehicle apparatus and method for changing the vehicle travel route based on passenger sleeping of Ikeda et al with the automated driving based on sleep phase for adjusting the vehicle or route for an uneven road affecting the sleep phase of the occupant of Wirtz in order to provide the user with well-rested trip that is on time and avoids costly and time-consuming hotel stays (Wirtz P[0033]).
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al Patent Application Publication Number 2018/0319279 A1 and Wirtz Patent Application Publication Number 2020/0331501 A1 as applied to claims 1 and 10 above, and further in view of Zhu et al WIPO PCT Publication Number WO 2012/047977 A2.
Regarding claims 5 and 14 Ikeda et al and Wirtz do not explicitly teach the claimed transportation vehicle is brought to a standstill in response to a falling asleep phase and a suitable journey route is chosen or adapted.  The stopping of a vehicle for a driver being asleep or disabled is common and well known in the art of vehicle controls.  The stopping of the vehicle would be implemented by the autonomous vehicle of Wirtz.  Zhu et al teach, “The vehicle may also address driver impairment. For example, if a driver has been unresponsive, has reduced cognitive abilities, or has been detected as having fallen asleep, the vehicle may attempt to wake or otherwise prompt the driver to respond. … If the driver remains unresponsive, the computer may cause the vehicle slow, stop or pull over to a safe location, or may assume control over the vehicle's direction or speed to avoid a collision.” P[0070], the driver has been detected as having fallen asleep and the computer may cause the vehicle to stop (equates to claimed vehicle is brought to a standstill in response to a falling asleep phase) and the computer may assume control over the vehicle's direction or speed (equates to claimed a suitable journey route is chosen or adapted).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the on-vehicle apparatus and method for changing the vehicle travel route based on passenger sleeping of Ikeda et al and the automated driving based on sleep phase of Wirtz with the computer stopping of the vehicle when the driver is impaired of .
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al Patent Application Publication Number 2018/0319279 A1 and Wirtz Patent Application Publication Number 2020/0331501 A1 as applied to claims 1 and 10 above, and further in view of Hiles Patent Number 10,235,859 B1.
Regarding claims 9 and 18 Ikeda et al and Wirtz do not teach the claimed sleep profile of the occupant is stored in the control device and the driving strategy is adapted based on the stored sleep profile.  An occupant sleep profile would be combined into Ikeda et al and Wirtz to specify the sleep phases of each occupant, such as the physiological characteristics that define the light sleep phase and the robust sleep phase in Wirtz.  
Hiles teaches, “the learned information 208d may include a driving profile of the user 110. The driving profile may be generated based upon, for example, the vehicle-related data 140 and/or context-related data 145, and may be indicative and/or predictive of typical driving behaviors of the user 110 in various driving environments, contexts, and conditions. The driving profile may include a driving timeline or other time-stamped data indicative of the driving behaviors of the user 110, for instance. The learned information 208d may also include a sleep profile of the user 110, which may be indicative and/or predictive of typical sleep patterns and/or quality of the user 110. The user's sleep profile may be generated based upon, for example, the wellness-related data 142, and may include a sleep timeline or other time-stamped data indicative of amounts, durations, and/or quality of sleep of the user 110” (column 13 lines 36 thru 
Related Art
The examiner points to Korean Application Publication Number KR 20170057038 A as an example of determining of the sleep phase of a person.  Also, Korean Application Publication Number KR 20160148394 A for an autonomous vehicle controlled based on a sleep state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662